     Case 1:12-cv-00924-WMS-JJM Document 154 Filed 08/10/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

MARK GARRAWAY,

       v.                                                       DECISION AND ORDER
                                                                    12-CV-924S
SHARON SMITH, ET AL.,

                            Defendants.


       On January 30, 2020, shortly before the start of trial, this Court granted

Defendants’ motion to dismiss Plaintiff’s Eighth Amendment conditions-of-confinement

claims for failure to exhaust administrative remedies. (Docket No. 142.) Not long after,

on February 10, 2020, Defendants filed their Bill of Costs seeking $744.85 for transcripts

and $673 for copies, for total costs of $1,417.85. (Docket Nos. 144, 146.) Plaintiff

opposes the Bill of Costs on several grounds. (Docket No. 145.) For the following

reasons, Defendants’ Bill of Cost will be granted.

       Costs are governed by Rule 54 (d)(1) of the Federal Rules of Civil Procedure,

which provides that costs, other than attorney’s fees, should be allowed to the prevailing

party “[u]nless a federal statute, these rules, or a court order provides otherwise.” See

Marx v. Gen. Revenue Corp., 568 U.S. 371, 377, 133 S. Ct. 1166, 1172, 185 L. Ed. 2d

242 (2013) (noting that Rule 54 “codifies a venerable presumption that prevailing parties

are entitled to costs”).

       Taxable costs are set forth in 28 U.S.C. § 1920. Those costs include, as relevant

here, “[f]ees for printed or electronically recorded transcripts necessarily obtained for use

in the case” and “[f]ees for exemplification and the costs of making copies of any materials

                                             1
     Case 1:12-cv-00924-WMS-JJM Document 154 Filed 08/10/20 Page 2 of 5




where the copies are necessarily obtained for use in the case.” 28 U.S.C. §§ 1920 (2)

and (4).

       An award of costs to the prevailing party is the norm, unless the losing party

demonstrates that costs should not be taxed. See Mercy v. Suffolk Cty., N.Y., 748 F.2d

52, 54 (2d Cir. 1984) (“The award of costs against the losing party is a normal incident of

civil litigation and is the rule rather than the exception.”); Nicholson v. Fischer, NO. 13-

CV-6072, 2018 WL 6616333, at *1 (W.D.N.Y. Dec. 18, 2018) (noting that the losing party

carries the burden of demonstrating that costs should not be imposed). For example,

costs may be denied based on “(1) misconduct by the prevailing party; (2) the public

importance of the case; (3) the difficulty of the issues; or (4) the losing party’s limited

financial resources.” Peterkin v. Summers, 17-CV-6106G, 2020 WL 4432079, at *1

(W.D.N.Y. July 31, 2020) (citation omitted). In the end, the decision to award costs falls

within the court’s discretion. See Carter v. Inc. Vill. of Ocean Beach, 759 F.3d 159, (2d

Cir. 2014).

       Here, Defendants seek costs authorized by § 1920 and have substantiated their

claims with sufficient documentation. (Docket No. 144.) Plaintiff does not contest the

amount or recoverability of the costs, but rather, argues that costs should not be taxed

because (1) he was granted in forma pauperis status, (2) he is indigent and cannot afford

to pay costs, (3) he brought this action in good faith, and (4) the imposition of costs would

chill future prisoner civil rights litigation.       (Docket No. 145.)   None of Plaintiff’s

arguments have merit.




                                                 2
     Case 1:12-cv-00924-WMS-JJM Document 154 Filed 08/10/20 Page 3 of 5




      Plaintiff first argues that costs should not be taxed because he was granted in

forma pauperis status and appointed pro bono counsel. But in formal pauperis status

alone does not automatically preclude the imposition of costs. See Bausano v. Annucci,

16-CV-6544G, 2020 WL 3447780, at *2 (W.D.N.Y. June 24, 2020).               The in forma

pauperis statute itself provides that “[j]udgment may be rendered for costs at the

conclusion of the suit or action as in other proceedings” and specifically contemplates the

payment of costs by prisoners.     28 U.S.C. § 1915 (f).     Plaintiff’s in forma pauperis

status alone is therefore not cause to deny costs.

      Second, Plaintiff argues that he is an indigent prisoner who is unable to pay costs.

He claims to have limited resources and limited opportunities to work in prison. (Docket

No. 145.) But an accounting of Plaintiff’s inmate account from March 9, 2020, reveals a

balance of $3,161.40, well in excess of the costs sought. (Declaration of Megan Higgins,

Docket No. 146-1, ¶ 4.) Plaintiff has therefore not demonstrated indigency to such an

extent that he has an inability to pay costs. Cf. Nicholson, 2018 WL 6616333, at *2

(denying costs where “Plaintiff’s situation goes beyond mere indigency, and the

imposition of costs would ‘constitute[ ] a severe financial hardship on someone who is

already financially destitute.’”) (citing Wisniewski v. Claflin, No. CV 05-4956, 2008 WL

11412045, at *1 (E.D.N.Y. Dec. 10, 2008)).

      Next, Plaintiff argues that costs should be denied because he brought his claims

in good faith. Good faith, however, is not a basis to deny costs. See Whitfield v. Scully,

241 F.3d 264, 270 (2d Cir. 2001) (“”good faith and the absence of frivolous claims, by

themselves, do not require a district court to deny costs”), abrogated on other grounds by


                                             3
     Case 1:12-cv-00924-WMS-JJM Document 154 Filed 08/10/20 Page 4 of 5




Bruce v. Samuels, __ U.S. __, 136 S. Ct. 627, 193 L. Ed. 2d 496 (2016); see also

AeroTech, Inc. v. Estes, 110 F.3d 1523, 1527 (10th Cir. 1997) (finding that a denial of

costs is not warranted simply because a lawsuit was not brought in bad faith, since “[a]ll

parties to a federal action have an obligation to act in good faith and with proper purpose”).

       Finally, Plaintiff argues that an award of costs would chill prisoner civil rights

litigation. This deterrence argument, however, has been found to lack merit: “Requiring

prisoners to make economic decisions about filing lawsuits does not deny access to the

courts; it merely places the indigent prisoner in a position similar to that faced by those

whose basic costs of living are not paid by the state.” Nicholas v. Tucker, 114 F.3d 17,

21 (2d Cir. 1997) (quoting Roller v. Gunn, 107 F.3d 227, 233 (4th Cir. 1997). This

argument is therefore unpersuasive.

       Accordingly, for the reasons stated above, this Court finds that Plaintiff has failed

to demonstrate that the requested costs should not be taxed against him. Defendants’

motion will therefore be granted, and $1,417.85 in costs will be awarded.



       IT HEREBY IS ORDERED, that Defendants’ Bill of Costs (Docket No. 144) is

GRANTED.

       FURTHER, that Defendants are awarded $1,417.85 in costs.




                                              4
     Case 1:12-cv-00924-WMS-JJM Document 154 Filed 08/10/20 Page 5 of 5




      FURTHER, that the Clerk of Court is directed to enter an amended judgment to

include the award of costs herein.



      SO ORDERED.

Dated: August 10, 2020
       Buffalo, New York

                                                        s/William M. Skretny
                                                      WILLIAM M. SKRETNY
                                                     United States District Judge




                                         5
